DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the response filed on 9/14/2022.
Claims 1-15 are pending in this application. Claims 1-14 have been amended. New claim 15 has been added. Claims 1, 13, and 14 are independent claims.


Claim Objections
Claims 13 and 14 recite the limitation “wherein the control process of changing the display mode includes …”.  
There is insufficient antecedent basis for this limitation. Examiner suggests replacing the above-indicated phrase with “wherein the changing of the display mode includes …”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 10 further limits the apparatus of claim 1 by specifying that the display includes a flexible display device. Examiner respectfully notes that the specification does not indicate any embodiment that includes a flexible display that also supports a change in display mode of an object in which the object moves, as per independent claim 1 from which claim 10 depends. The fifth embodiment in the specifications is the only one that includes a flexible display and merely supports scale change of a displayed object. Claims 11 and 12 further depend from claim 10 and do not remedy this issue. Therefore, this aspect has been determined to raise new matter issues. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 8, 9, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Büschel, Wolfgang, Patrick Reipschläger, and Raimund Dachselt. "Foldable3d: Interacting with 3d content using dual-display devices." Proceedings of the 2016 ACM International Conference on Interactive Surfaces and Spaces. 2016.” (hereinafter as Foldable3D).

Regarding independent claim 1, Foldable3D discloses an information processing apparatus [see the mobile dual-display device in the abstract and shown in fig. 1] comprising: 
a first detection unit configured to detect a normal direction of a display including a display area whose normal direction partially or continuously changes [see first paragraph on the right column on p. 369 and note the description indicating detecting a folding angle or the angles of the hinge between the two display screens; see also the different folding angles in fig. 2]; 
a second detection unit configured to detect a touch operation on the display area [see last paragraph on the left column on p. 369 and note that the display screens are touch capable; note also the touch shown in fig. 10]; and 
a control unit configured to change a display mode of an object displayed on the display area in accordance with at least one of the normal direction and a touch operation on the display area [note in the abstract the different display modes making use of the added input modality of folding the displays, i.e. of changing the normal direction of the display including a display area; see also the different display modes made possible by the use of folding in combination with multi-touch at the top left of p. 371; see also the cited portions for the following limitation specific to a displayed object],
wherein the control unit changes the display mode of the object by changing the display mode to a first display mode in which the object moves in a first direction in accordance with the normal direction being a first normal direction and the touch operation and changing the display mode to a second display mode in which the object moves in a second direction in accordance with the normal direction being a second normal direction and the touch operation, the first direction being different than the second direction and the first normal direction being different than the second normal direction [note in fig. 10 and the last paragraph on the bottom left of  p. 371 the movement (e.g. translation) of a selected object and note that a touch in the vertical direction of the display (towards the side of the display) when the display is facing the front (first normal direction) causes the selected object to be translated in the x-direction (first direction)  while a touch in the vertical direction of the display (still towards the side of the display) when the display is facing the side (second normal direction) causes the selected object to be translated in the z-direction (second direction)], and 
wherein the first detection unit, the second detection unit, and the control unit are each implemented via at least one processor [note that the processing occurs via the Android tablets’ processors or the processor of an external system; see figs. 1 and 2 and note the implementation in a hard- and software implementation in the bottom right of fig. 371; see also top right of p. 369].

Regarding claim 2, the rejection of independent claim 1 is incorporated. Foldable3D further discloses that the display includes a display device including a foldable display area [see title and figs. 1, 2, and 10; see also the top left of p. 371]. 

Regarding claim 3, the rejection of claim 2 is incorporated. Foldable3D further discloses that the control unit is further configured to change a display mode of the object by causing an operation performed on the display area to act on the object from a direction in accordance with a normal direction of the display area [again see fig. 10 and the last paragraph on the bottom left of  p. 371; especially note that the touch operation performed on the display acts on the selected object from a direction that depend on the folding angle of the display; e.g. note that a touch in the vertical direction of the display (towards the side of the display) when the display is facing the front (first normal direction) causes the selected object to be translated in the x-direction (first direction) while a touch in the vertical direction of the display (still towards the side of the display) when the display is facing the side (second normal direction) causes the selected object to be translated in the z-direction (second direction)].


Regarding claim 8, the rejection of claim 2 is incorporated. Foldable3D further discloses that the control unit is further configured to move the object in accordance with change in a normal direction of the display [again see fig. 10 and the last paragraph on the bottom left of  p. 371; especially note that the motion direction of the selected object depends on the folding angle of the display which depends on a normal direction of the display].

Regarding claim 9, the rejection of claim 8 is incorporated. Foldable3D further discloses that the control unit is further configured to move the object in accordance based on a state in which a user faces the display area [again see fig. 10 and the last paragraph on the bottom left of  p. 371; especially note that the motion direction of the selected object depends on a user facing the display;  note that for displays not facing the user, no content is displayed; also not as per the top right paragraph on p. 369 that the user’s face is tracked to support head-coupled perspective (HCP)].

Regarding independent claim 13, Foldable3D also discloses an information processing method [see cited portions for the different steps below] comprising: 
detecting a normal direction of a display including a display area whose normal direction partially or continuously changes [see first paragraph on the right column on p. 369 and note the description indicating detecting a folding angle or the angles of the hinge between the two display screens; see also the different folding angles in fig. 2]; 
detecting a touch operation on the display area [see last paragraph on the left column on p. 369 and note that the display screens are touch capable; note also the touch shown in fig. 10]; and 
changing a display mode of an object displayed on the display area in accordance with at least one of the normal direction and a touch operation on the display area [note in the abstract the different display modes making use of the added input modality of folding the displays, i.e. of changing the normal direction of the display including a display area; see also the different display modes made possible by the use of folding in combination with multi-touch at the top left of p. 371; see also the cited portions for the following limitation specific to a displayed object],
wherein the changing of the display mode includes changing the display mode to a first display mode in which the object moves in a first direction in accordance with the normal direction being a first normal direction and the touch operation and changing the display mode to a second display mode in which the object moves in a second direction in accordance with the normal direction being a second normal direction and the touch operation, the first direction being different than the second direction and the first normal direction being different than the second normal direction [note in fig. 10 and the last paragraph on the bottom left of  p. 371 the movement (e.g. translation) of a selected object and note that a touch in the vertical direction of the display (towards the side of the display) when the display is facing the front (first normal direction) causes the selected object to be translated in the x-direction (first direction)  while a touch in the vertical direction of the display (still towards the side of the display) when the display is facing the side (second normal direction) causes the selected object to be translated in the z-direction (second direction)].

Regarding claim 15, the rejection of independent claim 1 is incorporated. Foldable3D also discloses that when the normal direction is the first normal direction, the touch operation is a touch operation towards one side of the display, and when the normal direction is the second normal direction, the touch operation is a touch operation towards the one side of the display [again note in fig. 10 and the last paragraph on the bottom left of  p. 371 the movement (e.g. translation) of a selected object and note that a touch in the vertical direction of the display (towards the side of the display) when the display is facing the front (first normal direction) causes the selected object to be translated in the x-direction (first direction)  while a touch in the vertical direction of the display (still towards the side of the display) when the display is facing the side (second normal direction) causes the selected object to be translated in the z-direction (second direction)].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Foldable3D, as applied to claims 1 (for claims 5-7) and 2 (for claim 4) above,  in view of “Stavness, Ian, Billy Lam, and Sidney Fels. "pCubee: a perspective-corrected handheld cubic display." Proceedings of the SIGCHI Conference on Human Factors in Computing Systems. 2010.” (hereinafter as pCubee).

Regarding claim 4, the rejection of claim 2 is incorporated. Foldable3D does not explicitly teach that the control unit is further configured to change the object to be in a mode as viewed from a normal direction of the display unit.

pCubee teaches changing a displayed object to be in a mode as viewed from a normal direction of the display unit [see the abstract and Figure 1 and note the cube body composed of display units; see also p. 1382, the first new paragraph on the right column describing a virtual object within the cube body whose projection is displayed on the display units (as per the paragraph before); see also p. 1384, the first paragraph under “Rendering Software” on the right column describing a view of the virtual object from a normal direction of each of the display units].
It would have been obvious to one of ordinary skill in the art having the teachings of Foldable3D and pCubee before the effective filing date of the claimed invention to further combine these teachings by utilizing the features of the apparatus taught by Foldable3D and explicitly specifying normal-direction projection for a virtual body onto the display units in a certain display mode, as per the teachings of pCubee. The motivation for this obvious combination of teachings would be to enable users to utilize the different screen technologies with their available user interaction features to interact with dynamic virtual scenes with simulated physics in real-time, as suggested by pCubee [see e.g. the paragraph before last on the right column of p. 1381].

Regarding claim 5, the rejection of claim 1 is incorporated. Foldable3D does not explicitly teach that the display includes at least three or more display areas. Neither does it explicitly teach that when the display areas are disposed in a columnar body, the control unit is further configured to change a display mode of the object, which is displayed on the display areas and virtually exists inside the columnar body, to a mode where the object is viewed from a normal direction of each of the display areas.
pCubee teaches:
a display unit including at least three or more display areas [see the 4th line of the abstract describing a box with 5 small LCD panels; see also Figure 1], and
when the display areas are disposed in a columnar body, the control unit changes a display mode of the object, which is displayed on the display areas and virtually exists inside the columnar body, to a mode where the object is viewed from a normal direction of each of the display areas [again see the abstract and Figure 1 and note the cube body composed of display areas; see also p. 1382, the first new paragraph on the right column describing a virtual object within the cube body whose projection is displayed on the display units (as per the paragraph before); see also p. 1384, the first paragraph under “Rendering Software” on the right column describing a view of the virtual object from a normal direction of each of the display areas].

It would have been obvious to one of ordinary skill in the art having the teachings of Foldable3D and pCubee before the effective filing date of the claimed invention to further combine these teachings by utilizing the features of the apparatus taught by Foldable3D and explicitly specifying the geometry of a columnar body for disposing the display areas and specifying projections for a virtual body, as that taught by pCubee. The motivation for this obvious combination of teachings would be again to enable users to utilize the different screen technologies with their available user interaction features to interact with dynamic virtual scenes with simulated physics in real-time, as suggested by pCubee [see e.g. the paragraph before last on the right column of p. 1381].

Regarding claim 6, the rejection of claim 5 is incorporated. 
pCubee further teaches an embodiment wherein when the columnar body is rotated around the object, the control unit is configured to rotate the object together with the display area [see the example of a coupled control of the mouse (controlling the object) and the pCubee described in lines 3-6 of the right column of p. 1387].
It would have been obvious to one of ordinary skill in the art having the teachings of Foldable3D and pCubee before the effective filing date of the claimed invention to further explicitly specify that the object is rotated with the rotation of the columnar body, as in the “pCubee-and-mouse” example/application taught by pCubee. The motivation for this obvious combination of teachings would be to enable users to analyze an object of interest of fine detail while enabling the user to move it around in different directions to allow a more thorough examination, as suggested in this application by pCubee [again see the example of  the coupled control of the mouse (controlling the object) and the pCubee described in lines 3-6 of the right column of p. 1387; note the discussion of the entire experiment in that section with the different testing conditions and the advantages].

Regarding claim 7, the rejection of claim 5 is incorporated. 
pCubee further teaches an embodiment wherein when the columnar body is rotated around the object, the control unit is further configured to not rotate the object together with the display area [see the example described on the left column under Figure 6 on p. 1386  for i) viewing static objects].
It would have been obvious to one of ordinary skill in the art having the teachings of Foldable3D and pCubee before the effective filing date of the claimed invention to further explicitly specify that the object does not rotate with the rotation of the columnar body, as in the Static Object example/application taught by pCubee. The motivation for this obvious combination of teachings would be to enable users to interact naturally with static scene objects to analyze different perspectives of that static scene, as suggested in this application by pCubee [see the example described on the left column under Figure 6 on p. 1386  for i) viewing static objects; see also the last paragraph on p. 1385 under “Interaction Techniques”].


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Foldable3D in view of JANG, US PGPUB 2014/0009449 A1 (hereinafter as JANG).

Regarding claim 10, the rejection of independent claim 1 is incorporated. Foldable3D does not explicitly teach that the display includes a flexible display device. 
JANG teaches a flexible display device included in a display for an apparatus for changing a display mode [see e.g. title and abstract]. 
It would have been obvious to one of ordinary skill in the art having the teachings of Foldable3D and JANG before the effective filing date of the claimed invention to further modify the apparatus taught by Foldable3D to include a flexible display device, as per the teachings of JANG. The motivation for this obvious combination of teachings would be to enable easy handling by benefitting from the light weight and strength against impact, as well as making it possible to expand an application range of a display, as suggested by JANG [see e.g. [0006]], thus providing an improved user experience.

Regarding claim 11, the rejection of claim 10 is incorporated. JANG further teaches changing a display scale of a displayed object in accordance with a normal direction of the display unit [see e.g. the abstract and note the change in magnitude; see figs. 3 and 4 and note the change in scale of the displayed object; especially note the embodiment that considers a viewer’s perspective being perpendicular to the panel as shown by position A in figs. 3 and 4 and described in [0042]].
It would have been obvious to one of ordinary skill in the art having the teachings of Foldable3D and JANG before the effective filing date of the claimed invention to further modify the apparatus with flexible display units (taught by the combination of Foldable3D and JANG) by explicitly specifying the change to the display scale in accordance with a normal direction of the display unit, again as per the teachings of JANG. The motivation for this obvious combination of teachings would be to enable users to see undistorted images even when a flexible display panel is manipulated, as suggested by JANG [see e.g. [0065] and [0007]-[0008]], thus providing an improved user experience.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Foldable3D in view of JANG, as applied to claim 10 above, and further in view of KANG et al., US PGPUB 2013/0154971 A1 (hereinafter as KANG).

Regarding claim 12, the rejection of claim 10 is incorporated. Foldable3D/JANG does not explicitly teach that:
the control unit expands and displays the object when the display area has a protruding surface toward an observer, and 
reduces and displays the object when the display area has a recessed surface toward the observer.

KANG teaches an apparatus wherein the control unit expands and displays the object when the display area has a protruding surface toward an observer [see e.g. [0084] and note the enlargement accompanying the convexity of the display area], and 
reduces and displays the object when the display area has a recessed surface toward the observer [see e.g. [0090] and note the reduction in size accompanying the concavity of the display area].

It would have been obvious to one of ordinary skill in the art having the teachings of Foldable3D, JANG, and KANG before the effective filing date of the claimed invention to further modify the apparatus with flexible display units (taught by the combination of Foldable3D and JANG) by explicitly specifying the change to the display mode on the flexible display device according to the bending direction, as per the teachings of KANG. The motivation for this obvious combination of teachings would be to transmit a unique effect of the flexible display to the user, thus providing an improved user experience, as suggested by KANG [see e.g. [0003] and [0007]-[0008]].


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Foldable3D in view of KIM et al., US PGPUB 2015/0301665 Al (hereinafter as KIM).

Regarding independent claim 14, Foldable3D also discloses an information processing method [see cited portions for the different steps below], the method comprising: 
detecting a normal direction of a display including a display area whose normal direction partially or continuously changes [see first paragraph on the right column on p. 369 and note the description indicating detecting a folding angle or the angles of the hinge between the two display screens; see also the different folding angles in fig. 2]; 
detecting a touch operation on the display area [see last paragraph on the left column on p. 369 and note that the display screens are touch capable; note also the touch shown in fig. 10]; and 
changing a display mode of an object displayed on the display area in accordance with at least one of the normal direction and a touch operation on the display area [note in the abstract the different display modes making use of the added input modality of folding the displays, i.e. of changing the normal direction of the display including a display area; see also the different display modes made possible by the use of folding in combination with multi-touch at the top left of p. 371; see also the cited portions for the following limitation specific to a displayed object],
wherein the changing of the display mode includes changing the display mode to a first display mode in which the object moves in a first direction in accordance with the normal direction being a first normal direction and the touch operation and changing the display mode to a second display mode in which the object moves in a second direction in accordance with the normal direction being a second normal direction and the touch operation, the first direction being different than the second direction and the first normal direction being different than the second normal direction [note in fig. 10 and the last paragraph on the bottom left of  p. 371 the movement (e.g. translation) of a selected object and note that a touch in the vertical direction of the display (towards the side of the display) when the display is facing the front (first normal direction) causes the selected object to be translated in the x-direction (first direction)  while a touch in the vertical direction of the display (still towards the side of the display) when the display is facing the side (second normal direction) causes the selected object to be translated in the z-direction (second direction)].
Foldable 3D does not explicitly teach a non-transitory computer-readable medium having embodied thereon a program, which when executed by causing a computer causes the computer to execute the method.
Kim teaches a non-transitory computer-readable medium [see e.g. [0177]] having embodied thereon a program, which when executed by causing a computer causes the computer to execute a method of changing a display mode [see abstract].
It would have been obvious to one of ordinary skill in the art having the teachings of Foldable3D and KIM before the effective filing date of the claimed invention to execute the method taught by Foldable3D by having a computer-executable program on non-transitory computer-readable medium as per the teachings of KIM. The motivation for this obvious combination of teachings would be to enable storage and execution in a distributable manner that works for devices connected by a network, as suggested by KIM [see e.g. the last 4 lines of [0177]].


Response to Arguments
Applicant’s amendments to the title and the specifications in regards to the previously presented various informalities have been fully considered and are persuasive.  Accordingly, these objections have been respectfully withdrawn. 

Applicant’s amendments to the claims in regards to the previously presented minor informality has been fully considered and is persuasive.  Accordingly, this objections to the claims has been respectfully withdrawn. Applicant, however, is referred to the newly presented claim objections.

Regarding Applicant’s amendments in view of the previously raised claim interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Examiner respectfully notes that the phrase introduced by the amendments to the claims imparts structure to the claim language, and thus serves to avoid previous interpretations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Thus, these claim interpretations previously presented have been accordingly withdrawn by the Examiner. 


Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner notes the touch operations directly applied on the display area in the cited non-patent literature publication, Tang, Yichen, Ian Stavness, and Sidney S. Fels. "The new pCubee: Multi-touch perspective-corrected cubic display." CHI'14 Extended Abstracts on Human Factors in Computing Systems. 2014. 419-422. (Year: 2014)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        



/M.S.A/Examiner, Art Unit 2145